Exhibit 10.1

FORM OF FIRST AMENDMENT OF THE

EMPLOYMENT AGREEMENT

This FIRST AMENDMENT OF THE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into as of this      day of         , 2012, by and between CenterState Banks,
Inc., a Florida corporation (the “Corporation” or the “Employer”), and
                    , an executive of the Corporation (the “Executive”).

WHEREAS, the Executive is the                      of the Corporation
and                     of CenterState Bank of Florida, National Association, a
national banking association and wholly owned subsidiary of the Corporation,

WHEREAS, the Corporation entered into an Employment Agreement dated as of
                    , with the Executive, and

WHEREAS, the Corporation and the Executive desire now to amend the Employment
Agreement to ensure that it complies in form and in operation with Internal
Revenue Code section 409A and the rules and regulations of the Internal Revenue
Service promulgated thereunder.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and the Executive hereby agree as follows.

1. Amendment of section 4.3. To impose a deadline for delivery of the liability
release that under section 4.3 is a condition to entitlement to severance
benefits and to ensure that the terms for delivery of the liability release are
consistent with Internal Revenue Code section 409A,

4.3 Release. The Executive shall be entitled to no compensation or other
benefits under this Article 4 unless (x) within 90 days after the Executive’s
employment termination the Executive shall have entered into a release in form
satisfactory to the Executive and the Employer acknowledging the Employer’s and
the Executive’s remaining obligations and discharging both parties, as well as
the Employer’s officers, directors, and employees for their actions for or on
behalf of the Employer, from any other claims or obligations arising out of the
Executive’s employment by the Employer, including the circumstances of the
Executive’s employment termination, and (y) within that 90 day-period the
release shall have become irrevocable, final, and binding on the Executive under
all applicable law, with expiration of all applicable

 

67



--------------------------------------------------------------------------------

revocation periods. If the final day of the 90-day period for execution and
finality of a liability release occurs in the taxable year after the year in
which the Executive’s employment termination occurs, the benefits to the
Executive under this Article 4 shall be payable in the taxable year in which the
90-day period ends and shall not be paid in the taxable year in which employment
termination occurs. The non-compete and other covenants contained in Article 7
of this Agreement are not contingent on the Executive entering into a release
under this section 4.3 and shall be effective regardless of whether the
Executive enters into the release.

2. The Employment Agreement remains in full force and effect. As amended by this
Amendment, the             , 2010 Employment Agreement shall remain in full
force and effect.

3. Use of defined terms. All terms used but not defined in this Amendment are
used as defined in the             , 2010 Employment Agreement.

IN WITNESS WHEREOF, the Executive and a duly authorized officer of the
Corporation have executed this Amendment of the             , 2010 Employment
Agreement as of the date first written above.

 

EXECUTIVE:     CORPORATION:     CenterState Banks, Inc.

 

    By:  

 

    Its:  

 

68